Citation Nr: 1641401	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder with associated depression.  

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to special monthly compensation at the housebound rate.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to June 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2011, the RO in pertinent part denied entitlement to service connection for a heart condition and erectile dysfunction, and also denied entitlement to special monthly compensation at the housebound rate.  The Veteran disagreed and perfected this appeal.  

In May 2014, the Board denied entitlement to service connection for coronary artery disease, and remanded the issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation at the housebound rate.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in December 2014 the Court granted a Joint Motion for Partial Remand.  

In September 2014, the RO continued the 30 percent rating assigned for PTSD with associated depression.  The Veteran submitted a timely notice of disagreement.  

In May 2015, the Board remanded the issue of entitlement to service connection for a cardiovascular for additional development pursuant to the joint motion.  The issue of entitlement to a rating greater than 30 percent for PTSD with associated depression was remanded so a statement of the case could be furnished.  

In June 2015, VA furnished a statement of the case regarding entitlement to an increased rating for posttraumatic stress disorder, and the Veteran perfected an appeal.  In August 2015, the RO certified that issue as well as the issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation.  

Regarding the issue of service connection for a cardiovascular disorder, a review of the claims folder shows that the RO has not completed the development as directed in the May 2015 remand.  The RO has not recertified this issue and thus, the Board declines to address it at this time.  

The attorney made several requests for a copy of the Veteran's claims folder and this was provided to him in March 2016.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD with associated depression is not manifested by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD with associated depression are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.  The Veteran was provided a VA examination in September 2014.  In the November 2014 notice of disagreement, the attorney argued that the examination was inadequate.  The basis for this argument generally consists of generic assertions supported by reference to boilerplate language.  Specific inadequacies in the examiner were not identified.  On review, the examination report addresses relevant history and current complaints, to include consideration of the Veteran's lay statements, and includes findings sufficient for rating purposes.  On review, the examination is considered adequate and additional examination is not needed.  

Analysis

In March 2008, VA granted entitlement to service connection for posttraumatic stress disorder as directly related to service and assigned a 30 percent rating effective June 27, 2007.  The Veteran perfected an appeal as to the evaluation and in September 2011, the Board denied entitlement to a rating greater than 30 percent.  The appellant did not appeal this decision, and hence it is final.  38 U.S.C.A. § 7104 (West 2014).

In July 2014, the Veteran submitted a claim for increase and the current appeal stems from a September 2014 rating decision that continued the assigned 30 percent rating.  This issue was pending at the AOJ on August 4, 2014 and the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) is for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In the notice of disagreement, the attorney argued that the Veteran's symptoms more closely approximate a 50 percent rating.  The attorney noted the Veteran stopped taking his medication for a period of time and experienced significant mood swings and impaired judgment which resulted in some legal trouble.  He reportedly suffers from nightmares, chronic sleep disturbances and poor short-term memory.  He was also having increased trouble with maintaining effective relationships.  

The attorney further argued that VA committed legal error by considering the effects of medication on the appropriate rating when those effects were not explicitly contemplated by the rating criteria.  In support of this argument, the attorney cites to Jones v. Shinseki, 26 Vet. App. 56, 61 (2012), which held that the Board committed legal error by considering the effects of medication on the appellant's irritable bowel syndrome when those effects were not specifically contemplated by the rating criteria.  The Board acknowledges the contentions, but notes that the General Rating Formula for Mental Disorders is not silent as to medication.  Indeed, the Schedule specifically contemplates the effect of medications as set forth in the criteria for both a noncompensable rating (symptoms not severe enough "to require continuous medication") and a 10 percent rating ("symptoms controlled by continuous medication").  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Accordingly, the effects of medication are clearly for consideration in this case.  

A November 2013 VA licensed practical nurse noted that the appellant reported feeling hopeless about his present or future, a history of thinking about taking his life a couple of months ago, and that he had attempted suicide a couple of years ago.  

A November 2013 VA primary care record shows the Veteran was seen with various complaints, including depression and PTSD.  He requested to see mental health and wanted to restart citalopram.  On physical examination, he was alert and oriented to self, place and time and was in no acute distress.  In December 2013, the Veteran asked that information be sent to him regarding what dates he was off his "mood pill."  He reported that he was off it for a time and started taking it again in November.  A December 2013 letter from the VA shows that according to pharmacy records, he was out of citalopram from September 16th to November 19th.  

In January 2014 the Veteran's attorney, who is not the representative, wrote to a Nebraska county attorney concerning a pending criminal prosecution involving the Veteran.  This attorney noted that the appellant was back on his medication which kept him from having significant mood swings.  The attorney indicated he thought the Veteran would not have been as difficult to get along with on the night of a criminal incident if he had been on his medication.  

The Veteran underwent a VA psychology consult in January 2014.  He reported difficulties with concentration and memory problems and stated he was most bothered by irritability and anger.  The appellant indicated that he was recently charged with disturbing the peace and resisting arrest, and that this was the first time anything like this had happened.  He indicated that taking citalopram has helped considerably with irritability and anger control.  The Veteran reported a suicide attempt 30 years prior but specifically denied any subsequent attempt.  The Veteran lived with his wife and they had 5 adult children that were described as a source of support.  The Veteran is retired and did a fair amount of caretaking of his wife and taking care of the household.  He enjoyed puttering around and fixing things.  On mental status examination, the Veteran was alert and attentive and his speech was normal.  His affect was congruent with mood and there were no perceptual disturbances noted.  The claimant's thought process was normal and there was no unusual thought content.  Insight and judgment were good and memory was intact.  The examiner found no significant risk of danger to self or others.  The diagnosis was PTSD and an unspecified depressive disorder.  Objective testing indicated moderate depression.  

The Veteran underwent a VA PTSD examination in September 2014.  The examiner reviewed the Veteran's prior examinations and VA treatment records.  The Veteran reported that he has been married since 1960 and has 5 children and 9 grandchildren.  He reported occasional contact with his children and grandchildren but little contact with extended family.  He does not go out much but occasionally someone may stop by and he makes a mail run to the post office with another guy on a daily basis.  The Veteran was noted to be retired and to spend his time getting the mail, helping his wife, and taking care of the yard and other things that have to be done.  He used to hunt and fish but does not do that anymore.  He took prescription medication, but received no other mental health treatment.  The Veteran came to the clinic with his son, but was seen alone for the examination.  He was appropriately attired and neatly groomed.  He was pleasant, open and cooperative and smiled easily during the interview.  Responses were brief and non-elaborative but he was oriented in all spheres.  The appellant's attention and concentration were intact, but his mood was described as kind of depressed.  Insight and judgment were intact.  He appellant was noted to usually get to sleep okay but he reportedly dreamt a lot.  Memory was intact and he reported that the day prior he ran errands while his son and another guy were painting the house.

The Veteran's level of occupational and social impairment was summarized as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

As noted on the recent examination, the Veteran's symptoms include depressed mood and chronic sleep impairment.  The Board acknowledges the Veteran apparently had increased irritability and anger during a two month period in 2013 when he quit taking his citalopram and was arrested.  The Board agrees that this episode is consistent with some impaired judgment and thinking.  The totality of the evidence, however, shows this was an isolated incident and that the claimant's insight and judgment are generally described as good or intact.  Inappropriate thought content is not shown.  By the Veteran's own statements, his symptoms are improved with medication.  As set forth above, the VA examiner summarized the Veteran's occupational and social impairment as consistent with the criteria for a 30 percent rating.  

The Board further acknowledges that the appellant in November 2013 informed a nurse that he was feeling hopeless about his present or future, that he had had thoughts of taking his life a couple of months ago, and that he had attempted suicide a couple of years ago.  Significantly, however, when speaking to a professional psychologist in January 2014, the appellant did not report attempting suicide "a couple of years ago" but rather reported an attempt at suicide 30 years prior.  Further, the Veteran specifically denied any subsequent attempt.  Additionally, the psychologist found that the Veteran showed a normal thought process, and that he was not a significant risk of danger to self or others.  In light of the psychologist's greater expertise in evaluating and examining a patient for posttraumatic stress disorder, the Board finds that the January 2014 statements to that psychologist to most accurately depict the claimant's thought content and any evidence of suicidal ideation.  

The Board acknowledges the Veteran's contentions as well as the arguments set forth by the private attorney, to include that he has poor short-term memory and difficulty with maintaining effective relationships.  The most recent examination showed his memory was intact.  Evidence of record also shows he has a long-term marriage and is the primary caretaker for his wife.  He also remained in contact with his immediate family and his children were described as a "source of support".  Indeed, his son brought him to the VA examination.  Evidence of record also suggests he has daily encounters with another individual when they go on the "mail run" and he appeared able to engage in social relationships and conduct errands and other activities.  The Board finds the objective evidence of record, to include the examiner's summary of impairment, more probative than statements and assertions set forth in pursuit of monetary compensation.  

On review, the Veteran's PTSD with associated depression is not manifested by occupational and social impairment with reduced reliability and productivity and the criteria for a 50 percent rating are not met or more nearly approximated at any time during the appeal period.  See Hart.  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  The General Rating Formula for Mental Disorders, however, contemplates occupational and social impairment due to psychiatric symptoms, to include those noted by the Veteran, and higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Board further notes that the Veteran is already in receipt of a combined 100 percent permanent and total schedular rating.  

The Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities effective May 16, 2006 and further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  


ORDER

Entitlement to an increased rating for posttraumatic stress disorder with associated depression is denied.  


REMAND

Updated VA treatment records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2015).  

Service connection for erectile dysfunction

In November 2014, a VA examiner opined that the Veteran's erectile dysfunction was less likely as not due to or the result of or aggravated by his service-connected cervical spine or lumbar spine condition.  The examiner noted there were a number of other factors that are much more likely to be contributing and resulting in erectile dysfunction, to include diabetes and hypertension.  

As set forth in the introduction above, the issue of entitlement to service connection for a cardiovascular disorder, to include coronary artery disease, hypertension and hyperlipidemia, remains in appellate status and is currently being developed pursuant to a May 2015 remand.  Hence, given the foregoing VA opinion, the erectile dysfunction issue is inextricably intertwined with the cardiovascular disorder issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, it must be deferred at this time.  




Special monthly compensation at the housebound rate

The Board finds this issue is inextricably intertwined with the remaining service connection issues (erectile dysfunction and cardiovascular disorder).  That is, if service connection is established and ratings are assigned, it would potentially impact the special monthly compensation issue.  Thus, it is also deferred.  See Harris.  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA Medical Center in Omaha, Nebraska for the period from December 2014 to the present.  

2.  Following completion of the development directed herein, as well as the development directed in the Board's May 2015 remand concerning entitlement to service connection for a cardiovascular disorder, readjudicate the issues of: (a) entitlement to service connection for erectile dysfunction; and (b) entitlement to special monthly compensation at the housebound rate.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


